DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8, 11-15, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9941937 by Kerselaers et al. in view of 20190394584 by Nikles et al.
As to Claim 1, Kerselaers teaches a device including a near-field electromagnetic induction (NFEMI) antenna, comprising: 
a first inductive coil [Kerselaers, Fig. 2A/2B, Coil 216] having a first end [Kerselaers, Fig. 2A/2B, 224] coupled to a first feeding connection and a second end [Kerselaers, Fig. 2A/2B, 222] coupled to a second feeding connection (208);
a second inductive coil [Kerselaers, Fig. 2A/2B, Coil 218], having a first end [Kerselaers, Fig. 2A/2B, 222] coupled to the second end of the first inductive coil and a second end [Kerselaers, Fig. 2A/2B, 220];

a third inductive coil [Kerselaers, Fig. 2A/2B, Coil 214] formed into a second surface [Kerselaers, Fig. 2A/2B and Col 5, Lines 63-67, Coil 214 forming surface S1 AND Kerselaers, Col 1, Lines 55-61, Coil 214 is on another side of the substrate]; 
wherein the first surface including the second inductive coil and the second surface including the third inductive coil are configured to form a first capacitance (C) [Kerselaers, Fig. 2A/2B, Col 5, Lines 45-67, Surfaces S1 and S2 form a capacitor];
wherein the first inductive coil is configured to receive or transmit non-propagating quasi-static near-field magnetic induction signals [Kerselaers, Col 3, Lines 24-31, NFEMI communication utilizes non-propagating quasi-static fields, wherein the energy is stored in the form of magnetic and electric fields]; and
wherein the second and third inductive coil are configured to receive or transmit nonpropagating quasi-static near-field electric induction signals [Kerselaers, Col 3, Lines 24-31 and Col 5, Lines 63-67, NFEMI communication utilizes non-propagating quasi-static fields, wherein electric antenna is formed by combining the first electrically conductive surface S1 with the second electrically conductive (line 65) surface S2 formed from one or more of the magnetic antenna coils]; and 
a first substrate [Kerselaers, Col 1, Lines 55-61, Substrate]; 

wherein the second inductive coil [Kerselaers, Fig. 2A/2B, Coil 218] is coupled to the one side of the first substrate [Kerselaers, Fig. 2A/2B and Col 1, Lines 55-61, Coil 218 is on one side of the substrate]; and 
wherein the third inductive coil [Kerselaers, Fig. 2A/2B, Coil 214] is coupled to a side opposite to the one side of the first substrate [Kerselaers, Fig. 2A/2B and Col 1, Lines 55-61, Coil 214 is on another side of the substrate].
Kerselaers does not explicitly teach wherein the third inductive coil includes a first end galvanically coupled to the second end of the second inductive coil.
However in analogous art, Nikles provides for galvanically coupling of two antenna windings and provides examples of the manufacturing (by etching or lithography) [Nikles, Para 34-35, the two winding layers are electrically (galvanically) interconnected by means of through connections (vias)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the coils of Kerselaers such that the third inductive coil includes a first end galvanically coupled to the second end of the second inductive coil as taught by Nikles in order to improve inductive coupling between the antenna and the receiver in devices operating near the human body.
As to Claim 2, the combination of Kerselaers and Nikles teaches the device of claim 1, however,

As to Claim 3, the combination of Kerselaers and Nikles teaches the device of claim 2:
wherein the first inductive coil geometrically surrounds the second inductive coil [Kerselaers, Fig. 2A/2B, Coil 216 surrounds coil 218].
As to Claim 4, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the first surface including the first inductive coil and the second surface including the third inductive coil are configured to form a second capacitance (Ca) [Kerselaers, Fig. 2A/2B, Col 5, Lines 45-67, Surfaces S1 and S2 form a capacitor AND Coil 218 connected to surface S2 and Coil 214 connected to surface S1 form a capacitance].
As to Claim 5, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the third inductive coil includes a second end, and wherein the second end of the third inductive coil is electrically open-ended [Kerselaers, Fig. 2A/2B and Col 2, Lines 8-10 and Col 5, Lines 57-67, Coil 214 is connected to surface S1 which is electrically open ended, hence one end of coil 214 being open ended].
As to Claim 8, the combination of Kerselaers and Nikles teaches the device of claim 1: 
further comprising a conductive plate [Kerselaers, Fig. 2A/2B and Col 5, Lines 45-50, Electrically conductive surface S1];
wherein the third inductive coil includes a second end [Kerselaers, Fig. 2A/2B, End 206 of coil 214]; and 
wherein the conductive plate is coupled to the second end of the third inductive coil [Kerselaers, Fig. 2A/2B, Coil 214 connected to surface S1].
Claim 11, the combination of Kerselaers and Nikles teaches the device of claim 8: 
further comprising a first substrate [Kerselaers, Col 1, Lines 55-61, Substrate]; 
wherein the first and second inductive coils are coupled to one side of the first substrate [Kerselaers, Fig. 2A/2B and Col 1, Lines 55-61, Coils 216 and 218 are on one side of the substrate]; 
wherein the third inductive coil [Kerselaers, Fig. 2A/2B, Coil 214] is coupled to a side opposite to the one side of the first substrate [Kerselaers, Fig. 2A/2B and Col 1, Lines 55-61, Coil 214 is on another side of the substrate]; and 
wherein the conductive plate is coupled to the side opposite to the one side of the first substrate [Kerselaers, Fig. 2A/2B, S1].
As to Claim 12, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the first inductive coil and the feeding connections are configured to carry a current [Kerselaers, Col 5, Lines 36-40, Time carrying current from the feeding connections]; and 
wherein the current is based on the near-field magnetic signals [Kerselaers, Col 5, Lines 36-40, Magnetic coils carrying current from the feeding connections].
As to Claim 13, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the second and third inductive coils are configured to carry a voltage, and wherein the voltage is based on the near-field electric signals [Kerselaers, Col 6, Line 65 through Col 7, Line 2, The electrical antennas’ electrical field is dependent on a voltage (V2) across the capacitor formed by the two conductive surfaces S1 and S2].
 As to Claim 14, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the first and second surfaces are planar surfaces [Kerselaers, Fig. 2A/2B and Col 7, Lines 43-49, Planer surfaces].
Claim 15, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the first, second and third inductive coils are formed in a shape of at least one of: a circle, a rectangle, a polygon, an oval, or a diamond [Kerselaers, Col 7, Line26-28, Coils 214, 216, 218 have a variety of shapes (e.g. circular, square, etc.)].
As to Claim 18, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the first, second and third inductive coils each include a looped element or structure [Kerselaers, Fig. 2A/2B, Coils are looped]; and 
wherein the looped element or structure is at least one of: helical, a planar spiral, or a three-dimensional spiral [Kerselaers, Col 6, Lines 1-8, Coils have a spiral shape].
As to Claim 19, the combination of Kerselaers and Nikles teaches the device of claim 1: 
wherein the antenna is embedded in at least one of: 
a glucose sensor, a wearable device; a smart watch; a smartwatch housing, a wireless mobile device, an earbud, a hearing aid, a headphone, an activity tracker, or a heart rate monitor [Kerselaers, Col 2, Lines 30-36, Wearable device comprising a near-field electromagnetic induction (NFEMI) antenna AND Col 7, Lines 50-60, Wireless communication devices in healthcare applications].
As to Claim 21, the combination of Kerselaers and Nikles teaches the device of claim 1:
wherein the second and third inductive coil are galvanically coupled with a via passing
through the first substrate [Nikles, Para 34-35, The two winding layers are electrically (galvanically) interconnected by means of through connections (vias)].
As to Claim 22, the combination of Kerselaers and Nikles teaches the device of claim 21:
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9941937 by Kerselaers et al. in view of U.S. PG Pub. No. 20190394584 by Nikles et al. and further view of U.S. PG Pub. No. 20200106170 Kerselaers et al. (hereinafter as Kerselaers2).
As to Claim 9, the combination of Kerselaers and Nikles teaches the device of claim 8, however, 
The combination of Kerselaers and Nikles does not explicitly teach wherein the conductive plate and the first inductive coil are configured to increase the second capacitance (Ca).
In analogous art, Kerselaers2 provides for increasing the capacitance between conductive surfaces in antennas [Kerselaers2, Para 3 and Para 73, Geometrical conforming of the conductive antenna surface is configured to increase a capacitance of the electric field antenna].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the coils of Kerselaers such that the conductive plate and the first inductive coil are configured to increase the second capacitance (Ca) as taught by Kerselaers2 in order to improve the signal strength in near-field electromagnetic induction antennas.
As to Claim 10, the combination of Kerselaers and Nikles teaches the device of claim 8, however, 

In analogous art, Kerselaers2 provides for increasing the capacitance between conductive surfaces in antennas [Kerselaers2, Para 3 and Para 73, Geometrical conforming of the conductive antenna surface is configured to increase a capacitance of the electric field antenna].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the coils of Kerselaers such that the second inductive coil and the third inductive coil are configured to increase the first capacitance (C) as taught by Kerselaers2 in order to improve the signal strength in near-field electromagnetic induction antennas.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9941937 by Kerselaers et al. in view of U.S. PG Pub. No. 20190394584 by Nikles et al. and further view of U.S. Patent No. 5574470 by de Vall.
As to Claim 16, the combination of Kerselaers and Nikles teaches the device of claim 1, however, 
The combination of Kerselaers and Nikles does not explicitly teach wherein the capacitance (C) between the second and third inductive coils is a distributed capacitance.
In analogous art, de Vall provides for a distributed capacitance between inductive coils formed on opposite sides of a substrate [de Vall, Col 3, Lines 33-36, Coils on opposite sides of the substrate create distributed capacitance].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the coils of Kerselaers such that the capacitance (C) between the second 
As to Claim 17, the combination of Kerselaers and Nikles teaches the device of claim 1, however, 
The combination of Kerselaers and Nikles does not explicitly teach the capacitance (Ca) between the first and third inductive coils is a distributed capacitance.
In analogous art, de Vall provides for a distributed capacitance between inductive coils formed on opposite sides of a substrate [de Vall, Col 3, Lines 33-36, Coils on opposite sides of the substrate create distributed capacitance].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the coils of Kerselaers such that the capacitance (Ca) between the first and third inductive coils is a distributed capacitance as taught by de Vall in order to improve the efficiency of communication devices by enhancing the capacitance between coils formed on the opposite sides of a substrate.

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-5, 8, 11-15, and 18-19, Applicant argues that Figure 2B of Kerselaers1 does not show that coils L1, L2, L3 are on different sides of any substrate. Instead Kerselaers1 at [Col 7, Ins 44-46] states, "third coil 218 (L3) is wound on a planar substrate inside of the first coil 214 (L1) and the second coil 216 (L2)" and the "dotted lines" are for clarity purposes only to better distinguish the coils from each other on a same side of a substrate. However Kerselaers1 does state at [Col 1, Ins 55-58] ''first coil on one side of the substrate, and the second and third coils are on another side of the substrate." To summarize, in Kerselaers1, either all coils are on a "same side" of a substrate (i.e. Figure 2B) OR the coil coupled to the feeding connections 206, 208 (i.e. L1) could be on "one side" of a substrate while the other two coils (i.e. L2, L3) are on "another side of the substrate" (i.e. [Col 1, Ins 55-58]). In no case does Kerselaers1 teach or suggest Claim 1's ''first inductive coil ... coupled to a first feeding connection and ... to a second feeding connection ... coupled to one side of the first substrate" and "second ... coil ... coupled to the one side of the first substrate" and "third ... coil ... coupled to a side opposite to the one side of the first substrate." Applicant respectfully states the Claim 1 structures are different than the Kerselaers1 and Nikles structures.
Examiner’s Response: The Examiner respectfully disagrees with the Applicant’s argument. The Examiner does not find any mention of the "dotted lines" are for clarity purposes only to better distinguish the coils from each other on a same side of a substrate in Kerselaers1. While the Applicant argues about this, the Applicant does agree that Kerselaers1 discloses the coil coupled to the feeding connections 206, 208 (i.e. L1) could be on "one side" of a substrate while the other two coils (i.e. L2, L3) are on "another side of the substrate". As mapped in the office action above, coil 216 is equivalent to the first inductive coil, coil 218 is equivalent to the second inductive coil, and coil 214 is equivalent to the third inductive coil of the instant application. All of the coils of Kerselaers1 are 
Further it is considered that Kerselaers1 teaching of first coil on one side of the substrate and second and third coils on the other side is taken as a suggestion to have “one” coil on one side and the “other two” coils on the other side irregardless of the particular configuration of “first”, “second”, “third” and it would have been well within the skill level of one of ordinary skill in the art to try the various limited number of possibilities.

Argument (2): Regarding Claims 21-22, Applicant argues that Kerselaers1 nowhere teaches or suggest such a "via" "galvanically" coupling the "second and third ... coil". Nikles' "through connections (vias) 58" such as shown in Figure 5A and discussed in paras. [0086]-[0087] are create a set of separate (not directly connected) magnetic only antennas 18 "that enables a comparatively reliable inductive coupling with a receiver even with different spatial orientations" (see para. [0009]), so as to create a "strongest possible inductive [magnetic only] coupling between the antenna and the receiver" (see para.[0020]). Nikles at para. [0006] also states, "During operation, such an antenna ... generates a magnetic field with a magnetic dipole moment". Nikles nowhere discusses Claim 1 's "second and third inductive coils are configured to receive or transmit non-propagating quasi-static near-field electric induction signals".
Examiner’s Response: The Examiner agrees with the Applicant that Kerselaers1 does not teach a "via" "galvanically" coupling the "second and third ... coil". However, Nikles provides for galvanically coupling of two antenna windings and provides examples of the manufacturing (by etching or lithography) [see Para 34-35, where Nikles discloses two winding layers that are electrically (galvanically) interconnected by means of through connections (vias)]. The Examiner disagrees with the Applicant that the Nikles' "through connections (vias) 58" are created as a set of separate (not directly connected) magnetic only antennas 18 "that enables a comparatively reliable inductive coupling with a receiver even with different spatial orientations". Regardless of how the through connections are created, the features/vias disclose the structural elements of the instant limitations as claimed. 
In addition, the Examiner agrees with the Applicant that Nikles does not disclose "second and third inductive coils are configured to receive or transmit non-propagating quasi-static near-field electric induction signals". However, as mapped in the office action above, Kerselaers discloses “the second and third inductive coil are configured to receive or transmit nonpropagating quasi-static near-field electric induction signals” [see Col 3, Lines 24-31 and Col 5, Lines 63-67, where Kerselaers discloses NFEMI communication utilizes non-propagating quasi-static fields, wherein electric antenna is formed by combining the first electrically conductive surface S1 with the second electrically conductive (line 65) surface S2 formed from one or more of the magnetic antenna coils].
Further, it is noted that the device of claim 1 merely comprises the coils as recited and any recitation of “is configured” is limited to the capabilities of the recited structure.  That .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646